Title: V. Referral of the Draft to Henry Dearborn, 22 November 1802
From: Jefferson, Thomas
To: 


            
              Nov. 22. 1802.
            
            Will Genl. Dearborne be pleased to examine the inclosed with rigour & suggest any alterations he would think for the better. if he can return it tomorrow it will be desireable, because when individually examined by all the gentlemen, I propose to submit it to them collectively.
            
              Th:J.
            
          